Citation Nr: 0329047	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  97-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for chloracne, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  The veteran appealed those decisions and, in a 
June 2002 decision, the Board decided multiple issues, to 
include denying an increased rating for chloracne, and 
remanded one issue.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

In a January 2003 order, the Court granted the parties' Joint 
Motion for Partial Remand of the Board's June 2002 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
denial of an increased rating for chloracne and remanded the 
issue back to the Board for readjudication.  The Court order 
dismissed the appeal as to the additional issues.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), was signed into law.  This liberalizing law is 
applicable to this appeal.  To implement the provisions of 
the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

Upon remand of the issue of entitlement to an increased 
rating for chloracne, currently evaluated as 10 percent 
disabling, the Board notified the veteran's representative by 
Board letter, dated in July 2003, advising him and the 
veteran that additional argument and/or evidence could be 
submitted in support of the veteran's appeal before the Board 
proceeded with readjudication and, if so, such argument or 
evidence must be submitted within 90 days of the date of the 
July 2003 letter.  See generally 38 C.F.R. § 20.1304 (2003).  
In response, the Board received additional medical evidence 
that had not previously been incorporated in the veteran's 
claims file.  The veteran has not had the benefit of initial 
consideration of this evidence by the RO, nor has the Board 
received from him a waiver of initial consideration of this 
additional evidence by the RO.  

The Board's above-mentioned actions have presented some 
problems.  In the recently decided Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Court held that 38 C.F.R. § 19.9(a)(2) was 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver.   

Another problem has arisen because of an even more recent 
case.  In a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Because 
this case is being remanded for additional development or to 
cure a procedural defect, the RO must take this opportunity 
to inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond, 
rather than within 90 days as the Board had requested in its 
July 2003 letter.  

In addition, the Court has consistently held that, if VA has 
failed to specifically discuss the required notice to the 
veteran of the information and evidence necessary to 
substantiate his claim, to indicate what portion of any such 
information or evidence is to be provided by which party, and 
failed to discuss whether the documents that it referenced, 
or any other document in the record, VA did not satisfy the 
standard erected by the VCAA.  That is, VA has failed to 
discuss adequately the amended duty to notify with respect to 
the veteran's claim for service-connected benefits.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Further, if VA failed to discuss the notice 
requirement, VA did not consider all applicable provisions of 
law and provide an adequate statement of reasons or bases for 
its decision.  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  The Board realizes that the Court decided the 
immediate cases cited after the case was certified to the 
Board, in fact, subsequent to the Board's June 2002 decision.  
Nevertheless, this violation of due process must also be 
addressed before the Board can undertake any action in this 
claim.  

On review of the evidence of record, the Board notes that it 
appears the information provided to the veteran and his 
representative while the claim has been active is not 
sufficient to inform the veteran of the VCAA, and the 
potential impact this law might have on his claim.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

The Board notes that the veteran has been receiving VA 
outpatient treatment for his disabilities; however, the most 
recent VA treatment records in the claims file are dated in 
November 2000.  It is important to note that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Any available VA treatment records subsequent to November 
2000 need to be obtained and associated with the veteran's 
claims file.  

The Board further observes that the most recent VA medical 
examination for the veteran's chloracne is well over five 
years old.  When the veteran claims that his condition is 
worse than last rated, and the available evidence is too old 
for an adequate evaluation of the veteran's current 
conditions, VA's duty to assist includes providing him with a 
new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 
284 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  Under the circumstances, the Board believes that the 
veteran should undergo another VA examination in order to 
determine the nature and severity of the service-connected 
chloracne currently on appeal.  

The veteran's chloracne is rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7806 of VA's Schedule for Rating 
Disabilities.  By regulatory amendment, effective August 30, 
2002, changes were made to the schedular criteria for 
evaluating diseases of the skin, including the criteria in 
Diagnostic Codes 7800 and 7806.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  

In deciding such case, a determination must be made whether 
the previous or revised version is more favorable to the 
veteran.  However, if the revised version is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of the change, and only the earlier 
version of the regulation for the period prior to the 
effective date of the change may be applied.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  

In rating the veteran's chloracne, consideration should be 
given to the criteria in both Diagnostic Code 7800 and 7806, 
as well as any other potentially applicable diagnostic code.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  See also Bierman v. 
Brown, 6 Vet. App. 125, 132 (1994); Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  Also, consideration should be 
given as to whether any additional rating would be 
appropriate for scarring.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for chloracne.  After 
securing the necessary release, the RO 
should obtain these records not already 
in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.  

2.  The veteran should be afforded VA 
dermatology examination to determine the 
severity of the service-connected 
chloracne.  All indicated studies are to 
be performed and photographs of the 
affected areas are to be taken.  The 
examination is to take into consideration 
the criteria, both prior to and effective 
August 30, 2002, for rating skin 
disorders.  See Dudnick, 10 Vet. App. at 
79.  Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain, what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim of 
entitlement to an increased rating for 
chloracne.  A general form letter, 
prepared by the RO, not specifically 
addressing the disability at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2000) and 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied, 
and that all requested development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should readjudicate 
this claim, to include the additional 
medical evidence received by the Board 
while the claim was on appeal, under the 
applicable criteria in effect both prior 
to and as of August 30, 2002, see Dudnick, 
10 Vet. App. at 79.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


